IN THE SUPREME COURT OF THE STATE OF DELAWARE

IN RE: ASBESTOS LITIGATION                §
PHILIP LAVELLE and his wife,              §
LINDA LAVELLE,                            §      No. 307, 2018
                                          §
      Appellants, Plaintiffs-Below,       §
                                          §      Court Below:
      v.                                  §      Superior Court
                                          §      of the State of Delaware
FEDERAL-MOGUL ASBESTOS                    §
PERSONAL INJURY TRUST AS                  §
SUCCESSOR TO FELT-PRODUCTS                §      C.A. No. N16C-03-079
MANUFACTURING COMPANY,                    §
                                          §
      Appellee, Defendant-Below.          §

                             Submitted:       March 27, 2019
                              Decided:         April 4, 2019

Before VALIHURA, SEITZ, and TRAYNOR, Justices.

                                      ORDER

      This 4th day of April, 2019, having considered this matter on the briefs and oral

arguments of the parties and the record below, and having concluded that the same should

be affirmed on the basis of, and for the reasons assigned by the Superior Court in its

Opinion dated September 19, 2017;

      NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior Court be,

and the same hereby is, AFFIRMED.

                                          BY THE COURT:

                                          /s/ Karen L. Valihura
                                          Justice